
	
		II
		111th CONGRESS
		2d Session
		S. 3836
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2010
			Mr. Cardin (for himself,
			 Ms. Landrieu, and
			 Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To make permanent the increase in the surety bond
		  guarantee limits for the Small Business Administration.
	
	
		1.Surety bondsSection 508(f) of division A of the American
			 Recovery and Reinvestment Act of 2009 (15 U.S.C. 694a note) is repealed.
		
